Citation Nr: 0931450	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted the Veteran's claim of entitlement 
to service connection for PTSD with an evaluation of 30 
percent.  The Veteran perfected a timely appeal of this 
evaluation to the Board.

In October 2007, the Veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The Veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board notes that a claim of entitlement to service 
connection for pes planus had been appealed to the Board, but 
was withdrawn by the Veteran in a November 2007 written 
statement.

The appeal was previously before the Board in December 2007, 
when it was remanded for additional development.  The 
requested development has been accomplished, and the appeal 
has been returned to the Board for further review. 


FINDINGS OF FACT

1.  Prior to January 25, 2008,  PTSD was productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms including a mildly 
depressed mood, chronic sleep impairment with weekly 
nightmares, occasional panic attacks, and mild memory loss.

2.  As of January 25, 2008, PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD prior to January 25, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Code 9411 (2008). 

2.  The criteria for an initial disability rating of 50 
percent for PTSD, effective January 25, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The record shows that the Veteran was provided with 
preadjudication VCAA notification in a November 2003 letter 
which contained the information required by C.F.R. § 
3.159(b)(1) and Pelegrini.  Moreover, the Veteran was 
provided with additional VCAA notification in November 2004 
that not only repeated the November 2003 notification but 
also provided information pertaining to the evidence required 
to support entitlement to an increased evaluation.  A March 
2006 letter provided the veteran with the information 
pertaining to disability evaluations and effective dates as 
required by Dingess.  A January 2008 letter repeated the 
information contained in the November 2004 and March 2006 
letters.

As the November 2004, March 2006, and January 2008 notices 
came after the initial adjudication of the claim, the timing 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
RO in February 2008, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

However, the Board notes that this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, any failure in the duty to notify is 
harmless error.  

The Board further finds that the duty to assist has also been 
met.  The December 2007 remand was in response to the 
Veteran's request for an additional VA examination, and this 
was accomplished in January 2008.  Previous VA examination 
reports are also in the claims folder, and all pertinent VA 
treatment records have been obtained.  The Veteran offered 
testimony before the undersigned Veterans Law Judge in 
October 2007 and before a RO hearing officer in February 
2005.  The Veteran has indicated that he has no additional 
evidence to submit, and therefore the Board may proceed with 
consideration of his appeal. 


Increased Evaluation

The Veteran contends that he is entitled to at least a 50 
percent initial evaluation for his service connected PTSD.  
He notes that he has held 8 or 9 jobs since discharge, and 
argues that the impairment in his ability to form social 
relationships that has resulted in three divorces and few 
friendships should be given greater consideration.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The Board notes that this issue involves the Veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection.  The Court has found that 
there is a distinction between a Veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for PTSD was established in 
the April 2004 rating decision on appeal.  The current 30 
percent evaluation was assigned for this disability, 
effective from the October 27, 2003 date of receipt of the 
Veteran's initial claim for service connection.  

The Veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Code 9411.

The record indicates that the Veteran's initial treatment for 
PTSD was in November 2003.  It was noted that he was divorced 
on three occasions, and that he was working in sales.  He 
described a history of nightmares which would often leave him 
depressed for days.  The Veteran described himself as a 
loner.  He had hyperarousal and did not like people 
positioned behind him.  He admitted to periodic flashbacks 
when hearing helicopters and exaggerated startle response.  
The Veteran described problems with anger which he believed 
may have cost him some jobs.  He had problems with trust, 
even with family members.  On questioning, the Veteran denied 
a history of suicidal or violent acts.  He also denied 
feeling down, depressed or hopeless on a frequent basis 
during the past month, and also denied a loss of interest or 
pleasure in doing things.  

On mental status examination, the Veteran was well groomed, 
well related, and had no psychomotor abnormalities.  His 
speech was normal, but his mood was dysthymic.  The Veteran's 
affect was congruent with his mood, and he was blunted and 
tearful when talking about the war in Iraq.  His thought 
process was coherent and goal-directed, and he denied 
perceptual disturbances, delusional material, and suicidal 
and homicidal ideations.  His sensorium was intact and he was 
oriented.  Concentration was impaired and attention fair, and 
his memory was intact with good insight.  The diagnosis was 
PTSD, and his score on the Global Assessment of Functioning 
(GAF) was estimated to be 42.  Follow up treatment was 
planned. 

A November 2003 VA mental health assessment was conducted 
approximately one week after the Veteran's initial 
presentation to the mental health clinic.    The Veteran 
reported flashbacks and other symptoms ever since his return 
from Vietnam.  He also reported problems with anger at work 
and with his family, as well as distancing himself from his 
family.  The Veteran also reported anhedonia, nightmares, 
intrusive thoughts, hypervigilance, emotional numbness, anger 
management problems and exaggerated startle response.  He 
also reported multiple signs and symptoms of anxiety.  
However, the Veteran denied insomnia, feelings of 
hopelessness, and having extreme sadness.  He had not 
experienced substance abuse since leaving the military and 
there were no auditory or visual hallucinations.  

December 2003 VA treatment records show that the Veteran was 
undergoing treatment for his PTSD.  He was not using 
psychiatric medications and expressed a discomfort in doing 
so.  He denied current suicidal or homicidal ideations.  The 
Veteran stated that he was in sales, and traveled on a weekly 
basis, which made it difficult to make appointments during 
the week.  Records dated from March 2004 to May 2004 show 
that the Veteran continued to be receive treatment on a 
regular basis.  He continued to be wary of medications and 
remained employed in sales.  

The Veteran was afforded a VA psychiatric examination in 
September 2004. The claims folder was reviewed by the 
examiner.  The Veteran was noted to have been married and 
divorced on three occasions, and was not currently dating.  
He was employed and was working in sales.  On examination, 
the Veteran complained of nightmares and sleep disturbances 
in which he would wake up feeling frightened.  He complained 
that it interfered with his work because he would become 
irritated and argue with his boss.  Nevertheless, it was 
noted that the Veteran had always had a good solid job.  He 
had good contact with reality, his verbal communication was 
well structured, and thought content was relevant and 
coherent.  His mental status was normal.  The diagnosis was 
PTSD.  The examiner opined that the Veteran's PTSD was mild 
to moderate in severity, but closer to the mild side.  The 
examiner added that this appeared to be a simple and routine 
case without complications.  There were no psychiatric 
manifestations, and no problems with alcohol or the law.  The 
Veteran was on medication for depression, but the examiner 
questioned whether or not it was necessary.  The GAF was 
estimated to be between 65 and 70.  

At the October 2007 hearing, the Veteran testified that he 
believed his 2004 examination was inadequate.  He said that 
certain smells or noises could trigger memories of Vietnam, 
which would lead to flashbacks and nightmares about one to 
three times a week.  The Veteran also stated that he 
experienced depression, although this was not continuous.  He 
was not employed in a salaried position but was working 30 to 
35 hours a week for a non-profit organization.  The Veteran 
reported that he felt isolated from other people and had 
trouble interacting.  He believed his symptoms had become 
more frequent since his last examination.  He stressed that 
his PTSD had resulted in three failed marriages and many 
other failed relationships.  The Veteran also noted that 
while he had held a number of good jobs, he had experienced 
problems maintaining those jobs.  See Transcript.  

The Veteran underwent an additional VA examination in January 
2008.  The claims folder and electronic record were reviewed.  
He was noted to have been unemployed for the past two years, 
although he worked for a Chamber of Commerce on a mostly 
volunteer basis and received a little compensation.  He had 
also sold his house and moved in with a sister since the last 
examination.  The Veteran stated that he was dealing with his 
symptoms but that they seemed worse at times.  He reported 
that his worse symptom was anger, and he also experienced 
flashbacks.  He had nightmares about Vietnam every week and a 
half, as well as intrusive thoughts.  The Veteran reported 
feeling depressed much of the time but believed he did a good 
job of hiding it.  He was tearful when describing his 
depression.  The Veteran reported middle insomnia and got 
about 4 to 5 hours of sleep.  He had no problems with 
alcohol, drugs, or the law.  The Veteran had been employed in 
sales, and his longest job had lasted for 8 or 9 years.  
There were multiple other jobs for shorter terms and the last 
job had been for two and a half years.  He had never been 
fired but had left due to anger and frustration.  He denied 
missing significant amounts of work due to mental health 
issues.  The Veteran reported having a number of friends but 
no close bonds, and he did not trust people other than his 
family.  He reported three marriages and believed his PTSD 
contributed to their demise due to his problems with anger 
and bonding.  He had attended church until recently.  

On mental status examination, the Veteran was well groomed 
and articulate.  His social skills were fair to poor, but his 
thought process was logical, coherent, and relevant.  His 
affect was somewhat pressured.  He became tearful when 
discussing his depression but did not show significant 
emotion when discussing his stressors.  He was well oriented 
and his reasoning and judgment were fair.  The Veteran 
displayed mild problems with concentration and memory.  His 
long term memory was fair.  The Veteran reported his 
psychological symptoms included nightmares and anxiety, and 
he had experienced a total of three panic attacks.  He 
reported anger and irritability but was able to control these 
symptoms.  He showed signs of some manic symptoms but did not 
meet the criteria for a bipolar disorder.  He mainly reported 
a mildly depressed mood at times with some crying spells and 
lack of interest in life.  He did not describe clear 
psychotic symptoms but did show recurrent themes of feeling 
persecuted and depressed.  He reported previous suicidal 
thoughts about 6 to 8 times in his life but no homicidal 
ideations.  The Veteran had close relationships with his 
family but did not have close relationships with his friends 
due to a reported lack of trust.  His PTSD symptoms likely 
contributed to his divorces and he experienced difficulty in 
maintaining employment for long periods.  Other symptoms 
included hypervigilance and exaggerated startle response.  
The diagnoses included PTSD and adjustment disorder with 
depressed mood.  The GAF was estimated to be 55.  The 
examiner opined that the Veteran's PTSD had worsened since 
his last examination and that his degree of functioning was 
worse.  However, the examiner also noted that the Veteran's 
psychological testing was suggestive of an exaggeration of 
symptoms.  

After careful consideration of the Veteran's contentions and 
testimony and of the medical evidence, the Board is unable to 
find that entitlement to an initial evaluation in excess of 
30 percent for PTSD prior to January 25, 2008, is warranted.  
Basically, the Veteran has demonstrated few if any of the 
symptoms required for a higher evaluation.  

The Veteran's symptoms include anger and problems with 
authority at work, nightmares and sleep problems, and 
problems with bonding and trust that have damaged his 
marriages and other social relationships.  He also 
experiences some depression and mild problems with 
concentration and memory.  Other symptoms more specific to 
PTSD include hypervigilance and flashbacks.  The January 2008 
examination also referred to suicidal thoughts about 6 to 8 
times in his life.  However, there was no evidence of recent 
suicidal thoughts, and the Veteran denied having such on all 
previous examinations.  There is no evidence that the 
Veteran's anger has ever led to homicidal ideations, or the 
periods of violence or impaired impulse control noted in the 
criteria for a 70 percent evaluation.  

As for the criteria that are specific to a 50 percent 
evaluation, none of the examination reports have reported a 
flattened affect.  His speech has been normal on every 
examination.  The only examination to note panic attacks was 
the January 2008 examination.  However, he reported a total 
of three, which does not equate to the panic attacks of more 
than once a week that are part of the symptomatology for 50 
percent.  There is no indication that the Veteran has 
difficulty in understanding complex commands.  The 
examinations have shown mild memory loss, but this is 
contemplated by the criteria for a 30 percent evaluation and 
does not rise to the impairment of short and long term memory 
in which only highly learned material is retained described 
in the 50 percent criteria.  There is no evidence of impaired 
abstract thinking, but some disturbances of mood were noted.  
There is also evidence of difficulty in establishing and 
maintaining effective work and social relationships, although 
the Veteran has a good relationship with his family, has some 
friends, was employed until approximately January 2006, and 
continues to work on a mostly volunteer basis for 30 to 35 
hours a week.  

On the other hand, the Veteran is noted to function normally 
with normal behavior, self-care, and conversation.  He has 
depression, but all examiners including the January 2008 
examiner have described it as mild.  He has some anxiety and 
feelings of persecution which could be interpreted as 
suspiciousness.  The Veteran has sleep impairment but still 
manages to get four or five hours of sleep each night with 
nightmares on approximately a weekly basis.  His memory and 
concentration problems have never been described as greater 
than mild, and he has experienced a total of three panic 
attacks since the onset of his disability.  The Board notes 
that these symptoms prior to January 25, 2008, much more 
nearly resembled the criteria required for the 30 percent 
evaluation than those for the 50 percent or 70 percent 
rating.  38 C.F.R. § 4.130, code 9411.

The January 2008 examiner, however, opined that the Veteran's 
disability had worsened.  The Board notes that the Veteran's 
symptoms do appear worse than those noted in November 2003 or 
September 2004, and although some exaggeration of these 
symptoms was suspected, it is reasonable to conclude that 
there has been an actual increase in severity of the PTSD. 
Accordingly, the Board finds that a 50 percent evaluation, 
but no higher, is warranted as of the date of the most recent 
VA examination, January 25, 2008. The benefit of the doubt is 
resolved in the Veteran's favor. 

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's service connected PTSD presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Veteran denied missing 
significant amounts of work at the January 2008 examination.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to January 25, 2008, is denied. 

Entitlement to an initial disability rating of 50 percent for 
PTSD as of January 25, 2008, is granted, subject to the law 
and regulations governing the payment of monetary benefits. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


